
	

113 HR 812 IH: Campus Sexual Violence Elimination Act
U.S. House of Representatives
2013-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 812
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2013
			Mrs. Carolyn B. Maloney of New
			 York (for herself, Ms.
			 Moore, Mr. Meehan,
			 Mr. Larsen of Washington,
			 Ms. DeLauro,
			 Ms. McCollum,
			 Ms. Hahn, Mr. Connolly, Mr.
			 Clay, Mr. Holt,
			 Mr. Moran,
			 Mr. Grijalva,
			 Mr. Conyers,
			 Ms. Bonamici,
			 Ms. Wasserman Schultz,
			 Mr. Levin,
			 Mr. Loebsack,
			 Mr. Keating,
			 Ms. Schwartz,
			 Mr. Michaud,
			 Ms. Schakowsky,
			 Ms. Eshoo,
			 Mr. Sherman,
			 Mr. Van Hollen,
			 Ms. Norton,
			 Mr. Cicilline,
			 Mr. Cooper,
			 Ms. Titus, and
			 Mr. McGovern) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To amend the Higher Education Act of 1965 to improve
		  education and prevention related to campus sexual violence, domestic violence,
		  dating violence, and stalking.
	
	
		1.Short titleThis Act may be cited as the
			 Campus Sexual Violence Elimination
			 Act.
		2.Campus sexual violence, domestic violence,
			 dating violence, and stalking education and prevention
			(a)In generalSection 485(f) of the Higher Education Act
			 of 1965 (20 U.S.C. 1092(f)) is amended—
				(1)in paragraph (1)—
					(A)in subparagraph (C)(iii), by striking the
			 period at the end and inserting , when the victim of such crime elects
			 or is unable to make such a report.; and
					(B)in subparagraph (F)—
						(i)in clause (i)(VIII), by striking
			 and after the semicolon;
						(ii)in clause (ii)—
							(I)by striking sexual
			 orientation and inserting  national origin, sexual orientation,
			 gender identity,; and
							(II)by striking the period and inserting
			 ; and; and
							(iii)by adding at the end the following:
							
								(iii)of domestic violence, dating violence, and
				stalking incidents that were reported to campus security authorities or local
				police
				agencies.
								;
						(2)in paragraph (3), by inserting ,
			 that withholds the names of victims as confidential, after that
			 is timely;
				(3)in paragraph (6)(A)—
					(A)by redesignating clauses (i), (ii), and
			 (iii) as clauses (ii), (iii), and (iv), respectively;
					(B)by inserting before clause (ii), as
			 redesignated by subparagraph (A), the following:
						
							(i)The terms dating violence,
				domestic violence, and stalking have the meaning
				given such terms in section 40002(a) of the Violence Against Women Act of 1994
				(42 U.S.C. 13925(a)).
							;
				and
					(C)by inserting after clause (iv), as
			 redesignated by subparagraph (A), the following:
						
							(v)The term sexual assault means
				an offense classified as a forcible or nonforcible sex offense under the
				uniform crime reporting system of the Federal Bureau of
				Investigation.
							;
					(4)in paragraph (7)—
					(A)by striking paragraph (1)(F)
			 and inserting clauses (i) and (ii) of paragraph (1)(F);
			 and
					(B)by inserting after Hate Crime
			 Statistics Act. the following: For the offenses of domestic
			 violence, dating violence, and stalking, such statistics shall be compiled in
			 accordance with the definitions used in section 40002(a) of the Violence
			 Against Women Act of 1994 (42 U.S.C. 13925(a)).;
					(5)by striking paragraph (8) and inserting the
			 following:
					
						(8)(A)Each institution of higher education
				participating in any program under this title, other than a foreign institution
				of higher education, shall develop and distribute as part of the report
				described in paragraph (1) a statement of policy regarding—
								(i)such institution’s programs to prevent
				domestic violence, dating violence, sexual assault, and stalking; and
								(ii)the procedures that such institution will
				follow once an incident of domestic violence, dating violence, sexual assault,
				or stalking has been reported, including a statement of the standard of
				evidence that will be used during any institutional conduct proceeding arising
				from such a report.
								(B)The policy described in
				subparagraph (A) shall address the
				following areas:
								(i)Education programs to promote the awareness
				of rape, acquaintance rape, domestic violence, dating violence, sexual assault,
				and stalking, which shall include—
									(I)primary prevention and awareness programs
				for all incoming students and new employees, which shall include—
										(aa)a statement that the institution of higher
				education prohibits the offenses of domestic violence, dating violence, sexual
				assault, and stalking;
										(bb)the definition of domestic violence, dating
				violence, sexual assault, and stalking in the applicable jurisdiction;
										(cc)the definition of consent, in reference to
				sexual activity, in the applicable jurisdiction;
										(dd)safe and positive options for bystander
				intervention that may be carried out by an individual to prevent harm or
				intervene when there is a risk of domestic violence, dating violence, sexual
				assault, or stalking against a person other than such individual;
										(ee)information on risk reduction to recognize
				warning signs of abusive behavior and how to avoid potential attacks;
				and
										(ff)the information described in clauses (ii)
				through (vii); and
										(II)ongoing prevention and awareness campaigns
				for students and faculty, including information described in items (aa) through
				(ff) of
				subclause (I).
									(ii)Possible sanctions or protective measures
				that such institution may impose following a final determination of an
				institutional disciplinary procedure regarding rape, acquaintance rape,
				domestic violence, dating violence, sexual assault, or stalking.
								(iii)Procedures victims should follow if a sex
				offense, domestic violence, dating violence, sexual assault, or stalking has
				occurred, including information in writing about—
									(I)the importance of preserving evidence as
				may be necessary to the proof of criminal domestic violence, dating violence,
				sexual assault, or stalking, or in obtaining a protection order;
									(II)to whom the alleged offense should be
				reported;
									(III)options regarding law enforcement and
				campus authorities, including notification of the victim's option to—
										(aa)notify proper law enforcement authorities,
				including on-campus and local police;
										(bb)be assisted by campus authorities in
				notifying law enforcement authorities if the victim so chooses; and
										(cc)decline to notify such authorities;
				and
										(IV)where applicable, the rights of victims and
				the institution's responsibilities regarding orders of protection, no contact
				orders, restraining orders, or similar lawful orders issued by a criminal,
				civil, or tribal court.
									(iv)Procedures for institutional disciplinary
				action in cases of alleged domestic violence, dating violence, sexual assault,
				or stalking, which shall include a clear statement that—
									(I)such proceedings shall—
										(aa)provide a prompt, fair, and impartial
				investigation and resolution;
										(bb)be conducted by officials who receive
				annual training on the issues related to domestic violence, dating violence,
				sexual assault, and stalking and how to conduct an investigation and hearing
				process that protects the safety of victims and promotes accountability;
				and
										(cc)use the preponderance of the evidence
				standard;
										(II)the accuser and the accused are entitled to
				the same opportunities to have others present during an institutional
				disciplinary proceeding, including the opportunity to be accompanied to any
				related meeting or proceeding by an advisor of their choice; and
									(III)both the accuser and the accused shall be
				simultaneously informed, in writing, of—
										(aa)the outcome of any institutional
				disciplinary proceeding that arises from an allegation of domestic violence,
				dating violence, sexual assault, or stalking;
										(bb)the institution's procedures for the
				accused and the victim to appeal the results of the institutional disciplinary
				proceeding;
										(cc)any change to the results that occurs prior
				to the time that such results become final; and
										(dd)when such results become final.
										(v)Information about how the institution will
				protect the confidentiality of victims, including how publicly-available
				recordkeeping will be accomplished without the inclusion of identifying
				information about the victim, to the extent permissible by law.
								(vi)Written notification of students and
				employees about existing counseling, health, mental health, victim advocacy,
				legal assistance, and other services available for victims both on-campus and
				in the community.
								(vii)Written notification of victims about
				options for, and available assistance in, changing academic, living,
				transportation, and working situations, if so requested by the victim and if
				such accommodations are reasonably available, regardless of whether the victim
				chooses to report the crime to campus police or local law enforcement.
								(C)A
				student or employee who reports to an institution of higher education that the
				student or employee has been a victim of domestic violence, dating violence,
				sexual assault, or stalking, whether the offense occurred on or off campus,
				shall be provided with a written explanation of the student or employee's
				rights and options, as described in clauses (ii) through (vii) of subparagraph
				(B).
							;
				(6)in paragraph (9), by striking The
			 Secretary and inserting The Secretary, in consultation with the
			 Attorney General of the United States,;
				(7)by striking paragraph (16) and inserting
			 the following:
					
						(16)(A)The Secretary shall seek the advice and
				counsel of the Attorney General of the United States concerning the
				development, and dissemination to institutions of higher education, of best
				practices information about campus safety and emergencies.
							(B)The Secretary shall seek the advice and
				counsel of the Attorney General of the United States and the Secretary of
				Health and Human Services concerning the development, and dissemination to
				institutions of higher education, of best practices information about
				preventing and responding to incidents of domestic violence, dating violence,
				sexual assault, and stalking, including elements of institutional policies that
				have proven successful based on evidence-based outcome
				measurements.
							;
				and
				(8)by striking paragraph (17) and inserting
			 the following:
					
						(17)No officer, employee, or agent of an
				institution participating in any program under this title shall retaliate,
				intimidate, threaten, coerce, or otherwise discriminate against any individual
				for exercising their rights or responsibilities under any provision of this
				subsection.
						.
				(b)Effective
			 dateThe amendments made by
			 this section shall take effect with respect to the annual security report under
			 section 485(f)(1) of the Higher Education Act of 1965 (20 U.S.C. 1092(f)(1))
			 prepared by an institution of higher education 1 calendar year after the date
			 of enactment of this Act, and each subsequent calendar year.
			
